DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on September 9, 2021.
Claims 1 – 9 and 11 – 20 are pending.
Claims 1, 2, 4, 6 – 8, 11 – 16, 18, and 19 are amended.
Claim 10 is cancelled.
Claims 1 – 9 and 11 – 20 are rejected
Response to Arguments
Applicant’s arguments filed on 9/9/2021 have been fully considered and are not persuasive to the rejection of claims 1 – 20 on the ground of non-provisional non-statutory anticipatory-type double patenting and said rejections are not withdrawn.  The applicant’s arguments have been fully considered and are persuasive to the rejection of 1 – 9 and 11 – 20 under pre-AIA  35 U.S.C. 103(a), and said rejections are withdrawn, but applicant’s amendment necessitated a new search and consideration resulting in a new grounds of rejections for claims 1 – 9 and 11 – 20 under pre-AIA  35 U.S.C. 103(a).  The examiner here now responds to each argument. Underlined text indicates claim language that was amended since the last office action.
In regard to claims 1 – 20 which were rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1 – 20  of U.S. Patent 10,616,360, and claims 1, 12, and 15 which were rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent 9,936,037, the applicant requests that the double patenting rejections be held in abeyance pending disposition of the present application (see applicant’s remarks page 7).    Commonly owned applications 
In regard to claims 1 – 4, 6 – 9, 11 - 17 and 20 the applicant argues that the combination of Donzis, Britton, Anschutz, and Alhadeff fails to disclose or suggest:
“generating, by the redirection device, redirects the subscriber from the destination server to the pending bulletin service and simultaneously closes the active session between the subscriber and the destination server in response to detection of thepending bulletin service; and 
providing, by the redirection device, the single TCP packet to the subscriber to redirect the subscriber to the pending bulletin service and close the active session between the subscriber and destination server;” (as recited in claim 1 and replicated in claims 12 and 15)
The applicant states:
“ . . . Britton describes a content modification device that can maintain privacy choices (cookie restrictions) of web users when downloading content. When a HTTP request for content is received from a web user, the content modification device can determine whether an intended web server included in the HTTP request satisfies the privacy requirements of the user. If not, the content modification device can identify a server that satisfies the privacy requests of the user, and then redirects a user to the other server. Here, the content modification device can “spoof” a response of the original web server requested and send it back to the web user.

However, Britton does not describe a single TCP packet that both redirects a user from


Furthermore, the combination of Anschutz, Alhadeff, and Schmidt fails to cure the deficiencies of Donzis and Britton with respect to Claim 1. (Applicant’s remarks page 9).

In response to the applicant’s response:
The applicant’s amendment to the independent claims 1, 12, and 15 substantially changed the scope of the independent claims by requiring that the single TCP packet redirects the subscriber from the destination server to the pending bulletin server and simultaneously closes the active session between the subscriber and the destination server in response to the detection of the pending bulletin service.  The applicant has also removed certain limitations that were attributed to be taught by the cited prior art in the previous office action by the combination of Donzis, Britton, Anschutz, and Alhadeff.  The applicant is correct that the said prior art combination no longer teaches the amended claim language which features a new requirement and the removal of other requirements.  Thus, the applicant’s argument is persuasive but therein, the applicant’s amendment necessitated further search and consideration which discovered new prior art Jones et al. (U.S. 2003/0182420 A1; herein referred to as Jones) which in combination with Donzis and Britton teaches the amended limitation.  Jones is directed to a system that monitors user requests to uncategorized content sites and when a user requests access to an unauthorized site, a redirect to notify users of unauthorized access is provided and the connection to the unauthorized site is closed (see Jones – abstract, ¶ [0050], ¶ [0156]).  Therein, while the rejections to said claims under pre-AIA  35 U.S.C. 103(a) over Donzis, Britton, Anschutz, and Alhadeff are withdrawn, new grounds of rejection caused by the applicant’s amendment were found and claims 1 –3, 6 – 9, 11 - 17 and 20 are  rejected under  pre-AIA  35 U.S.C. 103(as) over Donzis, Britton, 
In regard to claims  5, 18, and 19, new grounds of rejection caused by the applicant’s amendment of independent claims 1, 12, and 15 (of which said claims are dependent) were found and said claims are rejected under pre-AIA  35 U.S.C. 103(a) over Donzis, Britton, Jones, and Schmidt.  The applicant is directed to the respective rejections below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Priority
This application is claiming the benefit of prior-filed application No. 15/943169 (now U.S. Patent 10,616,360) under 35 U.S.C. 120, 121, 365(c), or 386(c), which in turn claimed benefit of application 13/211406 (now Patent U.S. 9,936,037).   Copendency between the current application and prior application is required.  Since the applications were co-pending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of 8/17/2011.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 9 and 11 - 20 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 – 3 and 5 - 20 of U.S. Patent 10,616,360.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional 
In regard to claim 1:
Application 16/842569
U.S. Patent 10,616,360
1.    A method, comprising:
1. A method, comprising:
detecting, by a routing device, selected packets of upstream traffic, wherein the selected packets contain a web request to fetch a web page from a destination server;
detecting, by a routing device, selected packets of upstream traffic, wherein the selected packets contain a web request to fetch a web page from a destination server; 

copying, by the routing device, the selected packets of the upstream traffic to a redirection device; 
detecting, by a redirection device, a URL page request from a subscriber to the destination server during an active session between the subscriber and the destination server;
detecting, by the redirection device, a URL page request from a subscriber to the destination server;
determining, by the redirection device, that a bulletin service is pending, for the subscriber;
determining, by the redirection device, a subscriber identity contained in the selected packets by executing a query to a database of subscriber identities to further determine whether a bulletin service is pending for the subscriber: when no bulletin service is pending, fetching the intended web page from the 

generating, by the redirection device, a redirection as a single TCP packet that mimics a response from the destination server to a notification service in response to detection of the URL page request and identifying the subscriber in the destination field of the single TCP packet, wherein the single TCP packet identifies a bulletin server as a redirection destination for the subscriber; 
providing, by the redirection device, the single TCP packet to the subscriber to redirect the subscriber to the pending bulletin service and   close the active session between the subscriber and destination server
providing, by the redirection device, the redirection to the subscriber to close an active session between the subscriber and destination server; and 

enabling the subscriber to access the bulletin service, wherein the bulletin service comprises a bulletin service frame with a notification message that is combined with content of a web page originally requested via the URL page request. 

 that all of the elements of the instant application 16/842,569 (herein ‘569) claim 1 are to be found in U.S. Patent 10,616,360 (herein ‘360) claim 1 (as the instant application ‘569 claim 1 fully encompasses ‘360 claim 1).  The difference between ‘569 claim 1 and ‘360 claim 1 lies in the fact that the ‘360 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘360 patent is in effect a “species” of the “generic” invention of ‘569 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 1 is anticipated by claim 1 of ‘360, it is not patently distinct from ‘360 claim 1.
In regard to claim 2, see claim 6 of ‘360.
In regard to claim 3, see claim 7 of ‘360.
In regard to claim 4, see claim 8 of ‘360.
In regard to claim 5, see claims 1 and 9 of ‘360.
In regard to claim 6, see claim 10 of ‘360.
In regard to claim 7, see claim 2 of ‘360.
In regard to claim 8, see claim 8 of ‘360.
In regard to claim 9, see claim 11 of ‘360. 
In regard to claim 11, see claim 1 of ‘360.
In regard to claim 12:
Application 16/842569
U.S. Patent 10,616,360
12.    A method, comprising:
12. A method, comprising:
receiving, by a routing device, a web page request, from a subscriber during an active session between the subscriber and a web page server;
receiving, by a routing device, a web page request, from a subscriber;

determining, by the routing device, an identity of a web page server identified in the web page request; 
forwarding, by the routing device, the web page request to a redirection device; 
forwarding, by the routing device, the web page request to a redirection device; 
determining, by the redirection device, that a bulletin service is pending, for the subscriber;
determining, by the redirection device, a subscriber identity contained in the web page request by executing a query to a database of subscriber identities to further determine whether a bulletin service is pending for the subscriber: when no bulletin service is pending, fetching the intended web page form the web page server, by the subscriber, in accordance with the web page request, and when a bulletin service is pending, processing the web page request, by the redirection device; 
generating, by the redirection device, a single TCP packet, that redirects the subscriber from the web page server to the pending bulletin service and simultaneously closes the active session between the subscriber and the web page server in response to the detection of the pending bulletin service; and
generating, by the redirection device, a single TCP packet and a TCP header mimicking a response from the web page server, wherein the single TCP packet identifies the subscriber in a destination field of the single TCP packet, and the single TCP packet identifies a bulletin server as a redirection destination for the subscriber; and 

providing, by the redirection device, the single TCP packet to the subscriber, enabling the subscriber to access the bulletin service, wherein the bulletin service comprises a bulletin service frame with a notification message that is combined with content of a web page originally requested via the URL page request, wherein the single TCP packet closes an active session between the subscriber and the web page server.

It is clear that all of the elements of the instant application 16/842,569 (herein ‘569) claim 12 are to be found in U.S. Patent 10,616,360 (herein ‘360) claim 12 (as the instant application ‘569 claim 12 fully encompasses ‘360 claim 12).  The difference between ‘569 claim 12 and ‘360 claim 12 lies in the fact that the ‘360 claim includes many more elements and is thus much more specific.  Thus the invention of claim 12 of the ‘360 patent is in effect a “species” of the “generic” invention of ‘569 claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 12 is anticipated by claim 12 of ‘360, it is not patently distinct from ‘360 claim 12.
In regard to claim 13, see claim 13 of ‘360.
In regard to claim 14, see claim 14 of ‘360.
In regard to claim 15:
Application 16/842569
U.S. Patent 10,616,360
   15. A system, comprising:
15.    A system, comprising:
a router comprising a processor to process packets transmitted over the Internet; and a 



detect selected packets of upstream traffic, wherein the selected packets further comprise a web request to fetch a web page from a destination server, and
 and 
copy selected packets from the subscriber to the redirection device to determine a subscriber identity that indicates whether a bulletin service is pending for the subscriber, and
wherein the redirection device:
detects a URL page request from a subscriber to the destination server during an active session between the subscriber and a destination server:
the redirection device is configured to: detect a URL page request from the subscriber to the destination server;
determines a bulletin service is pending for the subscriber;
determine a subscriber identity contained in the selected packets via a query execution to the at least one database to further determine whether a bulletin service is pending for the subscriber, wherein when no bulletin service is pending, the subscriber fetches the intended web page form the destination server, in accordance with the web request, and when a bulletin service is 

wherein the single TCP packet identifies a bulletin server as a redirection destination for the subscriber; and provide the redirection packet to the subscriber to close an active session between the subscriber and the destination, ensuring that any packets from the destination server will be rejected at the subscriber, 
wherein: the redirection packet comprises an identity of an alternative web page server and enables the subscriber to access the bulletin service, and the bulletin service comprises a bulletin service frame with a notification message that is combined with content of a web page originally requested via the URL page request. 

It is clear that all of the elements of the instant application 16/842,569 (herein ‘569) claim 15 are to be found in U.S. Patent 10,616,360 (herein ‘360) claim 15 (as the instant application ‘569 claim 15 fully encompasses ‘360 claim 15).  The difference between ‘569 claim 15 and ‘360 claim 15 lies in the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 15 is anticipated by claim 15 of ‘360, it is not patently distinct from ‘360 claim 15.
In regard to claim 16, see claim 18 of ‘360.
In regard to claim 17, see claim 19 of ‘360.
In regard to claim 18, see claim 15 of ‘360.
In regard to claim 19, see claims 16 and 17 of ‘360.
In regard to claim 20, see claim 20 of ‘360.
Claims 1, 12, and 15 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent 9,936,037.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional nonstatutory anticipatory- type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 1:
Application 16/842569
U.S. Patent 9,936,037
1.    A method, comprising:
1. A method for providing a notification service to a subscriber of an Internet Service Provider (ISP) comprising: monitoring, by a routing device, upstream traffic through the ISP from the subscriber;
detecting, by a routing device, selected packets of upstream traffic, wherein the selected packets 


copying, by the routing device, the selected packets of the upstream traffic to a redirection device;
detecting, by a redirection device, a URL page request from a subscriber to the destination server during an active session between the subscriber and the destination serve;
detecting, by the redirection device, a URL page request from the subscriber to the destination server;
determining, by the redirection device, that a bulletin service is pending, for the subscriber;

determining, by the redirection device, a subscriber identity contained in the selected packets by executing a query to a database of subscriber identities to further determine whether a bulletin service is pending for the subscriber, wherein if no bulletin service is pending, fetching the intended web page from the destination server, in accordance with the web "GET" request, otherwise if a bulletin service is pending, proceeding, by the redirection device, to process the selected packets;
 generating, by the redirection device, a single TCP packet that redirects the subscriber from the destination server to the pending bulletin service 




identifying the subscriber in the destination field of the single TCP packet and by including redirection data in the single TCP packet that identifies a bulletin server as a redirection destination for the subscriber; and

providing, by the redirection device, the redirection to the subscriber;

enabling the subscriber to access the bulletin service, wherein the bulletin service comprises a bulletin service frame with a notification message which is combined with content of a web page originally requested via the URL page request; and wherein the redirection closes an active session between the subscriber and the destination server via a FIN bit included in the TCP packet which ensures any packets from the destination server will be rejected at the subscriber.

 that all of the elements of the instant application 16/842,569 (herein ‘569) claim 1 are to be found in U.S. Patent 9,936,037 (herein ‘037) claim 1 (as the instant application ‘569 claim 1 fully encompasses ‘037 claim 1).  The difference between ‘569 claim 1 and ‘037 claim 1 lies in the fact that the ‘037 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘037 patent is in effect a “species” of the “generic” invention of ‘569 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 1 is anticipated by claim 1 of ‘037, it is not patently distinct from ‘037 claim 1.
In regard to claim 12:
Application 16/842569
U.S. Patent 9,936,037
12.    A method, comprising:
9. A method of redirecting a web page request from a subscriber comprising:
receiving, by a routing device, a web page request, from a subscriber during an active session between the subscriber and a web page serve;
receiving, by a routing device, a web page request, from the subscriber;

determining, by the routing device, an identity of a web page server identified in the web page request;
forwarding, by the routing device, the web page request to a redirection device; 
 forwarding, by the routing device, the web page request to a redirection device;
determining, by the redirection device, that a bulletin service is pending, for the subscriber;




generating, by the redirection device, a single TCP packet comprising redirection data and a set FIN bit and a TCP header mimicking a response from the web page server, wherein the FIN bit terminates a session between the subscriber and the web page server which ensures any packets from the destination server will be rejected at the subscriber, and

wherein the single TCP packet identifies the subscriber in a destination field of the single TCP packet and includes redirection data in the single TCP packet that identifies a bulletin server as a redirection destination for the subscriber; and
providing, by the redirection device, the single TCP packet to the subscriber, to redirect the 


 that all of the elements of the instant application 16/842,569 (herein ‘569) claim 12 are to be found in U.S. Patent 9,936,037 (herein ‘037) claim 9 (as the instant application ‘569 claim 12 fully encompasses ‘037 claim 9).  The difference between ‘569 claim 12 and ‘037 claim 9 lies in the fact that the ‘037 claim includes many more elements and is thus much more specific.  Thus the invention of claim 9 of the ‘037 patent is in effect a “species” of the “generic” invention of ‘569 claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 12 is anticipated by claim 9 of ‘037, it is not patently distinct from ‘037 claim 9.
In regard to claim 15:
Application 16/842569
U.S. Patent 9,936,037
   15. A system, comprising:
7.    A system, comprising:
a router comprising a processor to process packets transmitted over the Internet; and a redirection device comprising a processor operatively associated with a memory and having access to at least one database; wherein the router:
a router comprising a processor to process packets transmitted over the Internet; and 
a redirection device comprising a processor operatively associated with a memory and having access to at least one database, wherein the router: monitors upstream traffic through an 

detect selected packets of the upstream traffic which comprise a predetermined request, wherein the selected packets further comprise a web "GET" request to fetch a web page from a destination server,

copies selected packets from the subscriber to the redirection device to determine a subscriber identity to determine whether a bulletin service is pending for the subscriber; and
wherein the redirection device:
detects a URL page request from the subscriber to the destination server during an active session between the subscriber and a destination server:
wherein the redirection device: detects a URL page request from the subscriber to the destination server
determines a bulletin service is pending for the subscriber;
determines a subscriber identity contained in the selected packets by executing a query to a database of subscriber identities to further determine whether a bulletin service is pending for the subscriber, wherein if no bulletin service is pending, the subscriber fetches the intended web page form the destination server, in accordance with the web "GET" request, 


generates a redirection packet, as a single TCP packet that mimics a response from the destination server to a notification service in response to a URL page request by identifying the subscriber in the destination field of the single TCP packet and by including redirection data in the single TCP packet that identifies a bulletin server as a redirection destination for the subscriber, comprising redirection data and a set FIN bit; 
and provides the redirection packet to the subscriber to close an active session between the subscriber and the destination server via a FIN bit included in the TCP packet which ensures any packets from the destination server will be rejected at the subscriber, and wherein the redirection packet comprises an identity of an alternative web page server, enabling the subscriber to access the bulletin service, wherein the bulletin service comprises a bulletin service frame with a notification message which is 

 that all of the elements of the instant application 16/842,569 (herein ‘569) claim 15 are to be found in U.S. Patent 9,936,037 (herein ‘037) claim 7 (as the instant application ‘569 claim 15 fully encompasses ‘037 claim 7).  The difference between ‘569 claim 15 and ‘037 claim 7 lies in the fact that the ‘037 claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the ‘037 patent is in effect a “species” of the “generic” invention of ‘569 claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 15 is anticipated by claim 7 of ‘037, it is not patently distinct from ‘037 claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 3, 6 – 9, 11 - 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donzis et al. (U.S. 2004/0107262 A1; herein referred to as Donzis) in view of Britton et al. (U.S. 2010/0024032 A1; herein referred to as Britton) in further view of Jones et al. 
In regard to claim 1, Donzis teaches  a method, comprising (“A method for communicating in real-time to users of a provider of Internet access service. . ." -Abstract):
detecting, by a routing device(see Fig. 2 – “ . . . shows the redirecting device at the network edge with the cable access concentrator/router and other various network components  . . . “¶ [0037]) selected packets (e.g. source IP address of a request) (“. . . The system examines the source IP address of a request and, if not cached, makes a query to obtain the customer identification to check if a policy is in force . . ." ¶ [0025];” . . . the redirecting device reflects packets back to the router while maintaining state information about the browsing session . . .” ¶ [0030]), selected packets(e.g. source IP address of a request) (“. . . The system examines the source IP address of a request and, if not cached, makes a query to obtain the customer identification to check if a policy is in force . . ." ¶ [0025];” . . . the redirecting device reflects packets back to the router while maintaining state information about the browsing session . . .” ¶ [0030]) of upstream traffic (“ . . . . The system relies upon any of several standard router mechanisms to redirect Web traffic . . . “¶ [0024]), wherein the selected packets contain a web request to fetch a web page from a destination server (“. . . Once an HTTP GET message is seen and the URL and HTTL header are examined, if it is desired to send a replacement message, the redirecting device replies directly to the user, as if it is the server, and the redirecting device sends a message to the server, as if it is the client that terminates the session. If the page is not to be replaced, the redirecting device can simply continue to reflect packets back to the router. . “¶ [0030];
detecting, by a redirection device, a URL page request“. . . The associated Web page or other content to be delivered and type of page delivery (replacement, insert, pop-up) . . .  “¶ [0023]) from a subscriber to the destination server (“The system examines the source IP address of a request and, if not cached, makes a query to obtain the customer identification to check if a policy is in force.. . ." ¶ [0025];” . . . FIG. 3 provides a summary of how the redirecting device navigates through the four critical modules. The HTTP engine accepts connections for pages that may need to be replaced, parses URL,  during an active session between the subscriber and the destination server  (e.g. an actively browsing session)(see ¶ [0122] “ . . . the redirecting device is installed between the provider and a router, either using direct routing or as a NAT (Network Address Translator) gateway. This permits the Wi-Fi provider to communicate with each of the users 1-N on the system at any point in time, while still permitting single subscriber connectivity with the ISP. In this configuration, the specific user can be identified behind the NAT by sending a "null" message from the redirecting device to each user on line via the Wi-Fi, as they actively browse, and setting a cookie and examining the existence of such cookies. The examination then identifies each individual user. The Wi-Fi provider can then direct specific to each user on an individual or a group basis . . .”);
determining, by the redirection device, that a bulletin service is pending, for the subscriber (“. . . a method and apparatus whereby this content may be modified or replaced along the path to the user. For the purposes of establishing a reliable delivery of bulletin messages from providers to their users, the invention specifically forces the delivery of specially-composed World Wide Web browser pages to the user . . .” ¶ [0042]).
Donzis fails to explicitly teach generating, by the redirection device, a single TCP packet that redirects the subscriber from the destination server to the pending bulletin service and simultaneously closes the active session between the subscriber and the destination server in response to detection of the pending bulletin service; and
providing, by the redirection device, the single TCP packet to the subscriber to redirect the subscriber to the pending bulletin service and  close the active session between the subscriber and destination server.  However Britton teaches generating, by the redirection device (see ¶ [0022] “. . . FIG. 7 shows an exemplary replacement packet generated by a content modification device . . .”), a single TCP packet that redirects the subscriber from the destination server to the pending bulletin service (see ¶ [0028] “. . . The content modification device may modify the HTTP transaction by sending one or more packets directly to the originating computer and Service Network by taking on the IP address of the originally-requested web server. The new packet is destined to the originating computer on the Service Network and appears to be sent from the IP address of the web server. The TCP sequence value (SEQ) is an Acknowledgement number from the packet containing the HTTP Request and the TCP acknowledgement value (ACK) is the SEQ of the packet containing the HTTP Request plus the length of the TCP data in a spoof frame. The HTTP response in the application layer is a standard HTTP 302 redirection plus the addition of any modification to the cookie. This modification can include cookie removal instructions or the insertion of new cookie elements to preserve opt-out. The redirection can be made to any server containing any content that may be transmitted over HTTP. The Content Modification Device must be able to perform this packet insertion very quickly so as to arrive prior to the response from the web server . . .”) and
providing, by the redirection device (e.g. content modification device) , the single TCP packet (e.g. replacement packet) to the subscriber to redirect the subscriber to the pending bulletin service(“. . . FIG. 7 shows an exemplary replacement packet 700 generated by the Content Modification Device. An IP header 710 is modified wherein the source address is the IP address of the server that was the destination of the original request, and the destination address is set to the IP address of the originating computer device. Other necessary IP headers 720 such as options and checksum are properly set according to standard Internet Protocol (RFC 791). The TCP headers 730 are modified wherein the source port is set to the destination port in the original request. The destination port is set to the source port of the original request. The TCP SEQ and ACK numbers 740 are modified wherein these values are 
It would  have been obvious to one skilled in the art, at the time of the applicant’s invention to incorporate a system that redirects traffic between a user and a target server when a privacy directive is violated; the redirection enabled through the use of a single packet to close the session, as taught by Britton, into the system taught by Donzis, which provides the means to enable providers to redirect their users to different destination servers, while users can still access the same content that was requested from the original destination server.  Such incorporation makes the redirection process more efficient because the resulting combination uses fewer packets to redirect the end user.
The combination of Donzis and Britton fails to explicitly teach and simultaneously closes the active session between the subscriber and the destination server in response to detection of the pending bulletin service; and close the active session between the subscriber and destination server.  However Jones teaches and simultaneously closes the active session between the subscriber and the destination server in response to detection of the pending bulletin service (see ¶ [0050]) “. . . The Monitor device(s) 10 can perform this function in the following manner. The Monitor device 10 sends a message to the computing device 1 to block access to the content site. For example, the message can be in the form of a redirect message that directs a web browser executed by the computing device 1 to an HTML document that indicates that the user is not authorized to access the content site under the network usage policy of the organization associated with the network. In addition, the Monitor device 10 can transmit a message to the Content Site 252 to terminate any further transmission of content to the computing device 1. The message can be in the form of a close connection request (e.g., a TCP/IP FINISH request). The Monitor device(s) 10 can be programmed to assign responsibility for network ; and close the active session between the subscriber and destination server (see ¶ [0156]) “ . . . monitor device 10 is coupled to MDNC 101 to monitor network traffic passing there through by examining the packet(s) that constitute a part of the request. Normally, unlike the firewall 4 that monitors requests originating from network 200 inbound to the network 100, the monitor device 10 monitors outbound requests originating from a computing device 1 on the network 100 to request access to a web page or other resource hosted by a destination site 252. If the monitor device 10 examines a request and determines that the request is for a destination site 252 that is not in a category compliant with the rules programmed into the monitor device, the monitor device blocks the request and transmits a rejection message to the proxy server 2. The proxy server 2 caches the rejection message and forwards such message on the network 100 to the computing device 1 and/or user from which the request originated. In addition to the rejection message, the monitor device 10 sends a termination request to the requested site 252 hosting the resource sought by the user. In response to the termination request, the site 252 stops transmission of the requested resource to the computing device 1 of the requesting user. The user is thus prevented from accessing a site or a resource hosted by such site if prohibited by the rules set in the monitor device 10.
It would have been obvious to one skilled in the art, at the time of the applicant’s invention to incorporate a system that monitors user requests to uncategorized content sites and when a user requests access to an unauthorized site, a redirect to notify users of unauthorized access is provided and 
In regard to claim 2, the combination of Donzis, Britton, and Jones teaches comprising monitoring, by the routing device, upstream traffic from the subscriber(e.g. user) (“. . . The architect of the invention is adopted to unobtrusively co-exist with the current Internet transport networks, providing critical performance monitoring and automated messaging to insure that transport network operators, ISPs, content providers, and the users have communication links. This can include aggregation routers of typical ISPs, neighborhood connectivity at the ISP CMTS level and even hot-spots such as Wi-Fi connections at a retail establishment level . . ."{Donzis - ¶ [0015]}.
In regard to claim 3, the combination of Donzis, Britton, and Jones teaches wherein the web request is a “GET” request (“. . . Once an HTTP GET message is seen and the URL and HTTL header are examined, if it is desired to send a replacement message, the redirecting device replies directly to the user, as if it is the server, and the redirecting device sends a message to the server, as if it is the client that terminates the session. If the page is not to be replaced, the redirecting device can simply continue to reflect packets back to the router. . “¶ [0030]).
In regard to claim 6, the combination of Donzis, Britton, and Jones teaches comprising processing the URL page request (“. . .The system relies upon any of several standard router mechanisms to redirect Web traffic. . ." {Donzis - ¶ [0024]) to determine a subscriber identity and determining whether the notification is pending for the subscriber identity ("The provider creates the special communication through the three-part definition:" {Donzis - ¶ [0020]};". . .. the resolution from 
In regard to claim 7, the combination of Donzis, Britton, and Jones teaches closing of the active session (e.g. terminates the session) ensures that any packets from the destination server will be rejected at the subscriber (e.g. reflect packets back to router) (“. . . the redirecting device reflects packets back to the router while maintaining state information about the browsing session. Once an HTTP GET message is seen and the URL and HTTL header are examined, if it is desired to send a replacement message, the redirecting device replies directly to the user, as if it is the server, and the redirecting device sends a message to the server, as if it is the client that terminates the session. If the page is not to be replaced, the redirecting device can simply continue to reflect packets back to the router...” {Donzis - ¶ [0030]}).
In regard to claim 8, the combination of Donzis, Britton, and Jones teaches wherein the active session is closed via a FIN bit included in the TCP packet (see Britton – Fig. 7 which shows an active session between the destination server and the source machine being closed via a FIN bit in the packet that establishes the redirection.  Specifically, Fig. 7, which accompanies the text of ¶ [0038], as described between elements 740 and 750 show a FIN bit set (Flags 0x19 (FIN,PSH, ACK)) in the packet header.  It is known in the art that a FIN bit is used to terminate a TCP session (see also Kayssi, et al. "FPGA-based Internet Protocol Firewall Chip" -  Electronics Circuits and Systems, 2000 ICES 2000. The 7th IEEE International Conference, Vol. 1, IEEE, 2000: (“RST and FIN bits: Indicates that a session has terminated ort is about to terminate.” Page 317: Col 2: Lines 50 -51)).

In regard to claim 9, the combination of Donzis, Britton, and Jones teaches comprising allowing the URL page request to pass to the destination server (“. . . When a redirecting device receives a connection for which it wants to send a message, it accepts the connection as if it is the server, so that the HTTP GET message is seen. Then, the URL and HTTP header can be examined as required.. . .If the page is not to be replaced, the redirecting device will connect to the real server and proxy the data back to the user." {Donzis - ¶ [0118]}).
In regard to claim 11, the combination of Donzis, Britton, and Jones teaches further comprising providing the bulletin service to the subscriber 
In regard to claim 12, Donzis teaches a method, comprising (“A method for communicating in real-time to users of a provider of Internet access service. . ." -Abstract):
receiving, by a routing device, a web page request, from a subscriber (". . . Once an HTTP GET message is seen and the URL and HTTL header are examined, if it is desired to send a replacement message, the redirecting device replies directly to the user, as if it is the server, and the redirecting device sends a message to the server, as if it is the client that terminates the session. . . "{Donzis - ¶ [0030]}) during an active session between the subscriber and a web page server (e.g. an actively browsing session)(see ¶ [0122] “ . . . the redirecting device is installed between the provider and a router, either using direct routing or as a NAT (Network Address Translator) gateway. This permits the Wi-Fi provider to communicate with each of the users 1-N on the system at any point in time, while still permitting single subscriber connectivity with the ISP. In this configuration, the specific user can be identified behind the NAT by sending a "null" message from the redirecting device to each user on line via the Wi-Fi, as they actively browse, and setting a cookie and examining the existence of such cookies. The examination then identifies each individual user. The Wi-Fi provider can then direct specific to each user on an individual or a group basis . . .”);
forwarding, by the routing device, the web page request to a redirection device forwarding, by the routing device (“. . . “system examines source IP of a request . . . the device endeavors . . . to cache the information. . .” ¶  [0025]; “. . .subsequently relaying the respective policy information for that subscriber to the redirecting device upon discovery of the associated IP address. . .” ¶  [0029]) see also Figures 1, 2, and 4), the web page request to a redirection device (“ . . . , the insertion of the redirecting device includes web cache control protocol, switching or redirecting mechanisms in an existing ISP router may be utilized. In another example, the redirecting device is inserted in the path of web traffic from the user through an ISP." ¶ [0057]); 
determining, by the redirection device, that a bulletin service is pending for the subscriber (“. . . a method and apparatus whereby this content may be modified or replaced along the path to the user. For the purposes of establishing a reliable delivery of bulletin messages from providers to their users, the invention specifically forces the delivery of specially-composed World Wide Web browser pages to the user . . .” ¶ [0042]).
Donzis fails to explicitly teach generating, by the redirection device, a single TCP packet, that redirects the subscriber from the web page server to the pending bulletin service and simultaneously closes the active session between the subscriber and the web page server in response to the detection of the pending bulletin service; and
providing, by the redirection device, the single TCP packet to the subscriber, to redirect the subscriber to the pending bulletin service, and close the active session between the subscriber and the web page server.  However Britton teaches generating, by the redirection device (see ¶ [0022] as described for the rejection of claim 1 and is incorporated herein), a single TCP packet that redirects the subscriber from the web page server to the pending bulletin service (see ¶ [0028] as described for the rejection of claim 1 and is incorporated herein) and 
providing, by the redirection device (e.g. content modification device) , the single TCP packet (e.g. replacement packet) to the subscriber to redirect the subscriber to the pending bulletin service (see ¶ [0038] as described for the rejection of claim 1 and is incorporated herein)
The motivation to combine Britton with Donzis is described for the rejection of claim 1 and is incorporated herein.
The combination of Donzis and Britton fails to explicitly teach and simultaneously closes the active session between the subscriber and the web page server in response to detection of the pending bulletin service; and close the active session between the subscriber and web page server.  However Jones teaches and simultaneously closes the active session between the subscriber and the web page server in response to detection of the pending bulletin service (see ¶ [0050]) as described for the rejection of claim 1 and is incorporated herein) and close the active session between the subscriber and web page server (see ¶ [0156] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Jones with the combination of Donzis and Britton is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 13, the combination of Donzis, Britton, and Jones teaches wherein the single TCP packet comprises redirection data (“. . . Whenever a redirecting device receives a TCP SYN packet, it looks in its table to find the IP address of the source. If the address is not in the table, or is expired, it sends a request to the address management device, along with a unique identifier for any policy that it has cached for that IP address (in the case of an expired entry). Depending on configuration, it could then forward the original packet back to the router, or discard or delay the packet. If the address is unknown, it also creates an entry for the IP address with a short expiration, so that it will not query the consolidating and management device again for a little while . . . “see Donzis ¶ [0111]) and a set FIN bit (The disclosure can be found in {Britton - ¶ [0038], Fig. 7} and is described for the rejection of claim 8 along with the motivation to combine the references and is incorporated herein) that closes the active session between the subscriber and the web page server (see Jones ¶ [0050] as described for the rejection of claim 12 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 12 and is incorporated herein.
In regard to claim 14, the combination of Donzis, Britton, and Jones teaches wherein the FIN bit (The disclosure can be found in {Britton - ¶ [0038], Fig. 7} and is described for the rejection of claim 8 along with the motivation to combine the references and is incorporated herein) ensures any packets from the web page server will be rejected at the subscriber (e.g. reflect packets back to router) (The 
In regard to claim 15, Donzis teaches a system, comprising (“"The architecture of the preferred invention is designed especially to adapt to a cable operator's IP network. Comparable components and protocols exist in other broadband systems such as DSL and wireless, as well as other Internet service provider transports, such as analog and digital dial-up and private line environments. . . ” ¶ [0041]):
a router comprising a processor to process packets (". . . The system relies upon any of several standard router mechanisms to redirect Web traffic. . ." ¶ [0024], Fig.4) transmitted over the Internet (“. . . inter-communication between a user and a local, sub-level provider . . .” ¶ [0010]); and a redirection device comprising a processor operatively associated with a memory (". . . the redirecting device may be at the aggregation router level or at the CMTS or neighborhood level. In fact, there is not any limitation to the number of redirecting devices in the network and each level provider, at the ISP level, the router level or the neighborhood level, can include an independent redirecting device." ¶ [0121], Fig. 4) and having access to at least one database (“. . . Whenever a redirecting device receives a TCP SYN packet, it looks in its table to find the IP address of the source. . .” ¶ [0111); wherein the router (The description can be found in ¶ [0037] and is described for the rejection of claim 1 and is incorporated herein):
detects selected packets (e.g. source IP address of a request) of upstream traffic (The description can be found in ¶ [0025] and is described for the rejection of claim 1 and is incorporated herein), wherein the selected packets further comprise a web request to fetch a web page from a destination server (The description can be found in ¶ [0030] and is described for the rejection of claim 1 and is incorporated herein), wherein the redirection device: detects a URL page request from a subscriber to the destination server (The description can be found in (¶ [0023], ¶ [0025], ¶ [0078])  and is described for the rejection of claim 1 and is incorporated herein) during an active session between the subscriber and the destination server (e.g. an actively browsing session)(see ¶ [0122] “ . . . the redirecting device is installed between the provider and a router, either using direct routing or as a NAT (Network Address Translator) gateway. This permits the Wi-Fi provider to communicate with each of the users 1-N on the system at any point in time, while still permitting single subscriber connectivity with the ISP. In this configuration, the specific user can be identified behind the NAT by sending a "null" message from the redirecting device to each user on line via the Wi-Fi, as they actively browse, and setting a cookie and examining the existence of such cookies. The examination then identifies each individual user. The Wi-Fi provider can then direct specific to each user on an individual or a group basis . . .”): determines a bulletin service is pending for the subscriber (“. . . a method and apparatus whereby this content may be modified or replaced along the path to the user. For the purposes of establishing a reliable delivery of bulletin messages from providers to their users, the invention specifically forces the delivery of specially-composed World Wide Web browser pages to the user . . .” ¶ [0042]).  
Donzis fails to explicitly teach generates a single TCP packet that redirects the subscriber from the destination server to the pending bulletin service and simultaneously closes the active session between the subscriber and the destination service in response to detection of the pending bulletin service; and provides the single TCP packet to redirect he subscriber to the pending bulletin service and close the active session between the subscriber and the destination server.    However Britton teaches generates a single TCP packet (see ¶ [0022] “. . . FIG. 7 shows an exemplary replacement packet generated by a content modification device . . .”) that redirects the subscriber from the destination server to the pending bulletin service (see ¶ [0028] as described for the rejection of claim 1 and is incorporated herein); and provides the single TCP packet (e.g. replacement packet) to redirect the subscriber to the pending bulletin service (see ¶ [0038] as described for the rejection of claim 1 and is incorporated herein).

The combination of Donzis and Britton fails to explicitly teach and simultaneously closes the active session between the subscriber and the destination service in response to detection of the pending bulletin service; and close the active session between the subscriber and the destination server. However Jones teaches and simultaneously closes the active session between the subscriber and the destination service in response to detection of the pending bulletin service (see ¶ [0050] as described for the rejection of claim 1 and is incorporated herein); and close the active session between the subscriber and the destination server (see ¶ [0156] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Jones with the combination of Donzis and Britton is described for the motivation of claim 1 and is incorporated herein.
In regard to claim 16, the combination of Donzis, Britton, and Jones wherein the router monitors upstream traffic from the subscriber (The disclosure can be found in {Donzis - ¶ [0015]} and is described for the rejection of claim 2 and is incorporated herein).
In regard to claim 17, the combination of Donzis, Britton, Anschutz and Alhadeff teaches wherein the web request is a “GET” request (The disclosure can be found in {Donzis - ¶ [0030]} and is described for the rejection of claim 3 and is incorporated herein).
In regard to claim 20, the combination of Donzis, Britton, Anschutz and Alhadeff teaches wherein the router allows the selected packets to pass through the Internet Service Provider to the destination server (The disclosure can be found in {Donzis - ¶ [0118] and is described for the rejection of claim 9 and is incorporated herein).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donzis et al. (U.S. 2004/0107262 A1; herein referred to as Donzis) in view of Britton et al. (U.S. 2010/0024032 A1; herein et al. (U.S. 2003/0182420 A1; herein referred to as Jones) as applied to claims 1 – 3, 6 – 9, 11 - 17, and 20 in further view of Anschutz et al. (U.S.2004/0230695 A1; herein referred to as Anschutz).
In regard to claim 4 the combination of Donzis, Britton, and Jones fails to expclitly teach wherein the single TCP packet identifies the destination server in a source port field of the single TCP packet.  However Anschutz teaches wherein the single TCP packet identifies the destination server in a source port field of the single TCP packet (“. . . Operations for processing traffic based on NSP access session and/or ASP application flow registration using identifiers that may be used in conventional communication protocols, in accordance with further embodiments of the present invention, will now be described with reference to FIG. 34 and FIG. 4. Operations begin at block 300 where the communications network registers an NSP access session and/or an ASP application flow using such identifiers as any layer two, layer three and/or layer four protocol field, such as, for example . . . TCP Source Port . . . from the packets that comprise the traffic flow(s) associated with the access session . . . “{Anschutz - ¶ [0601]}).
It would have been obvious to one skilled in the art, at the time of the applicant’s invention to incorporate a system of maintaining QOS for an NSP using fields of TCP packets as identifiers to assign the QOS, as taught by Anschutz, into the system taught by the combination of Donzis, Britton,  and Jones, which provides the means to enable providers to redirect their users to different destination servers, the redirection enabled through the use of a single packet, and simultaneously closing a session of the original destination server,  while users can still access the same content that was requested from the original destination server.  Such incorporation makes the redirection process more efficient because the resulting combination uses fewer packets to redirect the end user.
Claims 5, 18, and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donzis et al. (U.S. 2004/0107262 A1; herein referred to as Donzis) in view of Britton et al. (U.S. et al. (U.S. 2003/0182420 A1; herein referred to as Jones) as applied to claims 1 – 3, 6 – 9, 11 - 17, and 20 in further view of in further view of Schmidt et al. (U.S. 7,328,266 B2; herein referred to as Schmidt).
In regard to claim 5, the combination of Donzis, Britton,  and Jones teaches wherein the bulletin server comprises an alternative web page server of the Internet Service Provider (“. . . .An HTTP response 760 is set wherein the replacement cookie is transmitted with a redirection to a destination which may be the same or a different destination.  The response is sent to the user's computer causing the computer to generate a new HTTP request for this new content, completing the modification. “{Britton - ¶ [0038]}).
It would have been obvious to one skilled in the art, at the time of the applicant’s invention to incorporate a system that redirects traffic between a user and a target server when a privacy directive is violated; the redirection enabled through the use of a single packet to close the session, as taught by Britton, into the system taught by Donzis, which provides the means to enable providers to redirect their users to different destination servers, while users can still access the same content that was requested from the original destination server.  Such incorporation makes the redirection process more efficient because the resulting combination uses fewer packets to redirect the end user..
The combination of Donzis, Britton, and Jones fails to explicitly teach wherein the single TCP packet identifies a bulletin server as a redirection destination for the subscriber.  However Schmidt teaches wherein the single TCP packet identifies a bulletin server as a redirection destination for the subscriber (Col 8: Lines 53-67; Col 9: Lines 1- 10: “ .. . With specific reference to FIG. 3, the following should be noted: Software Application Specification--WCCP v1 and v2, unicast and multicast, GRE support, L2 support as it becomes available from Cisco. Cisco-like command line interface. SNMP (Simple Network Management Protocol) support as required. Protection from access by consumers, e.g., filters and/or SSH (Secure Shell). Keeps policy list by IP address, as provided by Bulletin Manager For non-
It would have been obvious to one skilled in the art, at the time of the applicant’s invention to incorporate a system and method for the delivery of information to the subscriber for the purposes of establishing a reliable delivery of bulletin messages from providers to their subscribers, as taught by Schmidt, into the system taught by the combination of Donzis, Britton,  and Jones, which provides the means to enable providers to redirect their users to different destination servers, the redirection enabled through the use of a single packet, and simultaneously closing a session of the original destination server,  while users can still access the same content that was requested from the original destination server.  Such incorporation provides assured redirection to the bulletin servers.
In regard to claim 18, the combination of Donzis, Britton, and Jones fails to explicitly teach wherein the single TCP packet comprises an identification of the subscriber in the destination field of the single TCP packet.  However Schmidt teaches wherein the single TCP packet comprises an identification of the subscriber (e.g. source address) in the destination field of the single TCP packet 
The motivation to combine Schmidt with the combination of Donzis, Britton, and Jones is described for the rejection of claim 5 and is incorporated herein.  Additionally, Schmidt sets uses the TCP packet to tag the source and destination addresses for the redirection.
In regard to claim 19, the combination of Donzis, Britton, Jones, and Schmidt teaches wherein the active session between the subscriber and the destination server (The disclosure can be found in {Donzis - ¶ [0030]} and is described for the rejection of claim 7 and is incorporated herein) is closed via a FIN bit included in the single TCP packet (The disclosure can be found in {Britton - ¶ [0038], Fig. 7} and is described for the rejection of claim 8 along with the motivation to combine the references and is incorporated herein).
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444